Exhibit 10.28

2013 LONG TERM INCENTIVE PROGRAM

AWARD AGREEMENT

pursuant to the

OWENS CORNING

2010 STOCK PLAN

PERFORMANCE SHARE UNIT AWARD

Owens Corning, a Delaware corporation (the “Company”), hereby grants to
[Participant Name] (the “Holder”), as of [Grant Date], (the “Grant Date”),
pursuant to the provisions of the Owens Corning 2010 Stock Plan (the “Plan”),
[Number of Shares Granted] share-settled Performance Share Units (the “Units”)
relating to shares of the Company’s Common Stock, $0.01 par value (“Stock”),
upon and subject to the terms and conditions set forth below (the “Award”). The
Units comprising the Award may be recorded in an unfunded Unit account in the
Holder’s name maintained by the Company. Units shall have no distribution,
dividend or voting rights. The Holder will have no rights as a stockholder of
the Company by virtue of any award of Units until shares of Stock, if any, are
issued to the Holder as described in this Agreement. Capitalized terms not
defined herein shall have the meanings specified in the Plan.

1. Performance Criteria; Performance Targets; Performance Period.

(a) For purposes of the Award, performance criteria consist of one or more
specific “Performance Measures,” as defined in Section 1.2 of the Plan, which
have been selected by the Compensation Committee (the “Committee”) in accordance
with the Plan. Based on such performance criteria, the Committee shall determine
if, and to the extent, the Award shall become vested and payable to the Holder
as a result of the achievement of performance targets which have been
established by the Committee at the “Entry,” “Target” and “Maximum” levels.
These performance criteria and performance targets have been communicated to the
Holder in a written document separate from the Award. The Award shall be payable
as follows: (i) if the Entry level is not achieved, no amount shall be payable
pursuant to this Award, (ii) if the Target level is achieved, the Target amount
shall be payable pursuant to the Award, (iii) if the Maximum level is achieved,
two times the Target amount shall be payable pursuant to the Award, and (iv) the
amount payable pursuant to the Award shall be interpolated on a linear basis for
achievement between the Entry level and the Target level and between the Target
level and the Maximum level.

(b) The achievement of the performance targets specified in Section 1(a) hereof
shall be for the performance period commencing as of January 1, 2013 and ending
on December 31, 2015 (the “Performance Period”) and such achievement shall be
determined by the Committee as of December 31, 2015 (the “Determination Date”).

2. Vesting.

(a) Continuous Service. Subject to the terms and conditions of this Agreement,
the Units shall become fully vested on the Determination Date; provided that the
Holder remains in continuous service with the Company or any subsidiary or
affiliate of the Company as an employee, director or consultant (“Continuous
Service”) through and including the Determination Date.



--------------------------------------------------------------------------------

(b) Termination of Continuous Service.

(i) If, after the Grant Date and prior to the Determination Date and prior to a
Change in Control, the Holder’s Continuous Service is terminated by reason of
(A) death or (B) Disability, then the payment of the Award shall be determined
in accordance with the achievement of the performance criteria, and the Holder
shall at the time of such termination be vested in full. Settlement of the Units
under this section, if any, shall be made as soon as practicable after the
Determination Date, but in no event later than March 15, 2016.

(ii) If, after the Grant Date and prior to the Determination Date and prior to a
Change in Control, the Holder’s Continuous Service is terminated for any reason
other than death or Disability, then the Holder shall forfeit the Award.

3. Payment. The Units that vest in accordance with the terms of Section 2 shall
be paid to the Holder in shares of unrestricted Stock or deferred stock units
pursuant to Section 6.14(k); provided, however, that no fractional share of
Stock shall be issued pursuant to the Award. All shares of Stock payable
pursuant to this Section 3 shall be paid to the Holder after the Determination
Date but in no event later than March 15, 2016. Notwithstanding any provisions
of this Agreement to the contrary, no payment shall occur pursuant to this
Section 3 unless and until the Committee has certified that the applicable
performance criteria have been satisfied, which certification shall occur within
60 days of the date on which the Performance Period ends.

4. Change in Control. In the event of a Change in Control, as defined in the
Plan, after the Grant Date and prior to the Determination Date, the performance
criteria shall be deemed to be satisfied at maximum level and the Units shall
become fully vested. The Units vested in accordance with the terms of this
Section 4 shall be paid to the Holder within 30 days following such Change in
Control in shares of unrestricted Stock as provided in Section 3 hereof.

5. Withholding Taxes.

(a) As a condition precedent to the delivery to the Holder of any shares of
Stock payable pursuant to the Award, the Holder agrees that, upon request by the
Company, the holder shall pay to the Company such amount of cash as may be
required, under all applicable federal, state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes (the
“Required Tax Payments”) with respect to the Award. If the Holder shall fail to
advance the Required Tax Payments after request by the Company, the Holder
agrees that the Company may, in its discretion, deduct any Required Tax Payments
from any amount then or thereafter payable by the Company to the Holder. The
Holder, other than a Holder subject to Section 16(b) of the Securities Exchange
Act of 1934 and rules thereunder, also agrees that the Company may direct the
sale of the number shares subject to the award sufficient to satisfy Required
Tax Payments as the Company may deem necessary and subject to the limitations
set forth in the Plan.

(b) The Company may direct or may permit the Holder to elect to satisfy his or
her obligation to advance the Required Tax Payments by any of the following
means: (1) a cash payment to the Company pursuant to Section 5(a), (2) for other
than Canadian employees, delivery (either actual delivery or by attestation
procedures established by the Company) to the Company of previously owned whole
shares of Stock (for which the Holder has good title, free and clear of all
liens and encumbrances) having a Fair Market Value, determined as of the date
the obligation to withhold or pay taxes first arises in connection with the
Award (the “Tax Date”), equal to the Required Tax Payments, (3) authorizing the
Company to withhold from the shares of Stock otherwise to be delivered to the
Holder pursuant to the Award shares of Stock having a Fair Market Value,
determined as of the Tax Date, equal to the Required Tax Payments, (4) a cash
payment by a broker-dealer acceptable to the Company through whom the



--------------------------------------------------------------------------------

Holder has sold the shares with respect to which the Required Tax Payments have
arisen or (5) any combination of (1), (2) and (3). Notwithstanding any other
provision of Section 2(a) and (b) of this Agreement, in the absence of any
direction by the Company of permitted election by the Holder, the default method
of satisfying the Required Tax Payments shall be through withholding shares. No
certificate representing a share of Stock shall be delivered to the Holder until
the Required Tax Payments have been satisfied in full.

6. Additional Terms and Conditions of Award.

6.1. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder shall accept this Agreement by executing it in an enforceable
manner, including through an electronic acceptance, in such form as is
determined to be acceptable within the discretion of the Committee.

6.2. Agreement Not To Compete. In exchange for the consideration provided by the
Company in this Agreement, the Holder agrees that the Holder shall not, directly
or indirectly, as an owner, officer, director, employee or consultant, engage in
any a business that is substantially similar or competitive with the business of
the Company, or engage in any business that is involved in research or
development activities relating to, or in the manufacture or sale of, any
product or services which compete with any of the Company’s products or
services, for the period ending two years from Holder’s termination of
employment with the Company, or the following, if later: (a) the last Vesting
Date set forth in this Agreement, without regard to any earlier termination of
the Holder’s employment, or (b) any vesting of the Award upon a Change in
Control. Notwithstanding any provision of the Plan or of this Agreement to the
contrary, violation of this section shall result in the immediate forfeiture and
cancellation of the portion of the Award which is not vested as of such date.

6.3. Definitions. As used herein, (a) the term “vest” shall mean no longer
subject to a substantial risk of forfeiture, (b) the term “Retirement” shall
mean Retirement as defined in Section 1.2 of the Plan and (c) the term
“Disability” shall mean Disability as defined in Section 1.2 of the Plan.

6.4. Nontransferability of Units. Prior to the Determination Date, the Units
subject to the Award and not then vested may not be transferred by the Holder
other than by will, the laws of descent and distribution or pursuant to
beneficiary designation procedures approved by the Company. Except to the extent
permitted by the foregoing, prior to the Determination Date, the shares of Stock
subject to the Award and not then vested may not be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process.
Upon any attempt to sell, transfer, assign, pledge, hypothecate or encumber, or
otherwise dispose of such Units, the Award shall immediately become null and
void.

6.5. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Stock other than a regular cash
dividend, the number of Units subject to the Award shall be appropriately
adjusted by the Committee to reflect certain corporate transactions which affect
the number, type or value of the Units. The decision of the Committee regarding
any such adjustment shall be final, binding and conclusive.

6.6. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting or delivery of shares
hereunder, the Units subject to the Award shall not vest or be delivered, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained, free of any conditions



--------------------------------------------------------------------------------

not acceptable to the Company. The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent or
approval. Further, Holder agrees that to the extent issuance of shares in the
Holder’s jurisdiction is impossible, illegal, unauthorized, or in the Company’s
discretion is imprudent or is otherwise impracticable for any reason, that the
Company may, in its discretion, either deem the Award to be a cash award of
equivalent cash value or may direct the sale of all shares subject to the Award
and settle the Award in cash locally with the Holder.

6.7. Delivery of Certificates. The Company, subject to the withholding
provisions of Section 5, shall promptly deliver or cause to be delivered one or
more certificates representing the number of shares of Stock represented by the
vested Units which are payable under Section 3. The Company shall pay all
original issue or transfer taxes and all fees and expenses incident to such
delivery, except as otherwise provided in Section 5.

6.8. Award Confers No Rights to Continued Employment. The granting of this Award
does not entitle the Holder to any award other than that specifically granted
under the Plan, nor to any future awards under the Plan or any similar plan. The
Award does not become part of the contract of employment or any other employment
relationship with the Holder’s employer, and the Award is not a guarantee of
continued employment. Moreover, the Award or any future awards do not become a
term or condition of employment. The Holder understands and accepts that the
awards granted under the Plan are entirely at the discretion of the Company and
that the Company retains the right to amend or terminate the Plan and/or the
Holder’s participation therein, at any time, at the Company’s sole discretion
and without notice. The benefits and rights provided under the Plan are not, and
should not be considered part of the Holder’s salary or compensation for
purposes of any other calculation, including calculating any severance,
resignation, redundancy or other end of service payments, vacation, bonuses,
long-term service awards, indemnification, pension or retirement benefits, or
any other payments, benefits or rights of any kind, except as required by
applicable law. The Holder hereby waives any and all rights to compensation or
damages as a result of the termination of employment with the Company for any
reason whatsoever insofar as those rights result or may result from: (a) the
loss or diminution in value of any rights under the Plan; or (b) the Holder
ceasing to have any rights under, or ceasing to be entitled to any rights under
the Plan as a result of such termination.

6.9. Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the Award.
Administration of the Awards has been delegated to the Company. Any
interpretation, determination or other action made or taken by the Board or the
Committee, or the Company as its delegate, regarding the Plan or this Agreement
shall be final, binding and conclusive.

6.10. Incorporation of the Plan. The Plan, as it exists on the date of this
Agreement and as amended from time to time, is hereby incorporated by reference
and made a part hereof, and the Award and this Agreement shall be subject to all
terms and conditions of the Plan and any subsequent amendments to the Plan. In
the event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan shall control, except as expressly
stated otherwise. The Holder hereby acknowledges receipt of a copy of the Plan.

6.11. Value of Units and Common Stock. The Company makes no representation as to
the value of the Units. The Company is not responsible for any fluctuations in
the value of the Company’s Common Stock.

6.12. Investment Representation. The Holder hereby represents and covenants that
(a) any shares of Stock acquired upon payment of the Award will be acquired for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended (the “Securities Act”), unless such
acquisition has been registered under the Securities Act and any applicable
state



--------------------------------------------------------------------------------

securities law; (b) any subsequent sale of any such shares shall be made either
pursuant to an effective registration statement under the Securities Act and any
applicable state securities laws, or pursuant to an exemption from registration
under the Securities Act and such state securities laws; and (c) if requested by
the Company, the Holder shall submit a written statement, in form satisfactory
to the Company, to the effect that such representation (i) is true and correct
as of the date of acquisition of any shares hereunder or (ii) is true and
correct as of the date of any sale of any such shares, as applicable. As a
further condition precedent to the delivery to the Holder of any shares subject
to the Award, the Holder shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance of
the shares and, in connection therewith, shall execute any documents which the
Board or any committee authorized by the Board shall in its sole discretion deem
necessary or advisable.

6.13. Notices and Electronic Delivery. The Company may, in its sole discretion,
deliver any documents (other than certificates), notices or other communications
related to the Award and the Holder’s participation in the Plan by electronic
means. The Holder hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

Any documents, notices or other communications which are not delivered
electronically pursuant to this section shall be in writing and shall be deemed
to have been duly given when received, if delivered personally, or when mailed,
if sent by first class mail, postage paid, addressed as follows:

 

  (a) if to the Company or the Committee, to the attention of the Vice
President, Total Rewards, Owens Corning World Headquarters, One Owens Corning
Parkway, Toledo, Ohio 43659, or to the attention of such other person or at such
other address as the Company, by notice to the Holder, may designate in writing
from time to time, and

 

  (b) if to the Holder, at his address as shown on the records of the Company,
or at such other address as the Holder, by notice to the Company, may designate
in writing from time to time.

6.14. Miscellaneous.

(a) Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon the death of the Holder, acquire any right hereunder in accordance with the
Plan.

(b) Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one agreement.

(c) Entire Understanding. The Plan and this Agreement constitute the entire
agreement and understanding between the parties with respect to the matters
described herein and supersede all prior and contemporaneous agreements and
understandings, oral and written, between the parties with respect to such
subject matter.

(d) Modification. No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced.

(e) Waiver. The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.



--------------------------------------------------------------------------------

(f) Fees and Expenses; Legal Compliance. The Company shall pay all fees and
expenses necessarily incurred by the Company in connection with this Agreement
and will from time to time use its reasonable efforts to comply with all laws
and regulations which, in the opinion of counsel to the Company, are applicable
thereto.

(g) Governing Law. This Agreement shall be governed and construed and the legal
relationships of the parties determined in accordance with the laws of the State
of Delaware without reference to principles of conflict of laws.

(h) Data Privacy. By signing this Agreement, including by way of electronic
acceptance by means acceptable to the Company of the Agreement, the Holder
explicitly consents to the collection, processing, and transfer (electronically
or otherwise) of personal data by the Company, the Holder’s employer, and any
third parties as necessary. Moreover, the Holder explicitly acknowledges and
agrees that personal data (including but not limited to Holder’s name, home
address, telephone number, employment status, tax identification number, and
data for tax withholding purposes) may be transferred to third parties assisting
the Company with the implementation of the Plan. The Holder expressly authorizes
such transfer to and processing by third parties. Furthermore, the Holder
explicitly consents to the transfer of the Holder’s personal data to countries
other than his or her country of employment. The Company will take reasonable
measures to keep the Holder’s personal data private, confidential, and accurate.
The Holder may obtain details with respect to the collection and transfer of his
or her personal data in relation to the Plan participation and may also request
access to and updates of such personal data, if needed, by contacting his or her
local Human Resources contact.

(i) Company to Reserve Shares. The Company shall at all times prior to the
expiration or termination of the Units reserve and keep available, either in its
treasury or out of its authorized but unissued shares of Stock, the full number
of shares subject to the Units from time to time.

(j) Compliance with Section 409A of the Code.

(i) To the extent applicable, it is intended that the Agreement and the Plan
comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to the
Holder. The Agreement and the Plan shall be administered in a manner consistent
with this intent, and any provision that would cause the Agreement or the Plan
to fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Section 409A of the Code (which amendment may be
retroactive to the extent permitted by Section 409A of the Code and may be made
by the Company without the consent of the Holder).

(ii) To the extent the Holder has a right to receive payment pursuant to this
Agreement, the payment is subject to Section 409A, and the event triggering the
right to payment does not constitute a permitted distribution event under
Section 409A(a)(2) of the Code, then notwithstanding anything to the contrary in
Section 3 hereof, issuance of shares in payment of the Units will be made, to
the extent necessary to comply with Section 409A of the Code, to the Holder on
the earliest of: (1) the Determination Date; (2) the Holder’s “separation from
service” with the Company (determined in accordance with Section 409A of the
Code), provided, that if the Holder is a “specified employee” (within the
meaning of Section 409A of the Code), the Holder’s date of payment of the Award
pursuant to this clause (2) shall be the date that is six months after the date
of the Holder’s separation of service with the Company; (3) the Holder’s death;
(4) the Holder’s permanent disability (within the meaning of
Section 409A(a)(2)(C) of the Code); or (5) a change in control event (within the
meaning of Section 409A of the Code).



--------------------------------------------------------------------------------

(iii) Reference to Section 409A of the Code will also include any regulations,
or any other guidance, promulgated with respect to such Section by the U.S.
Department of the Treasury or the Internal Revenue Service.

(k) Deferred Stock Units. Performance share units may be settled in the form of
deferred stock units pursuant to a valid deferral election by the Holder. The
Holder shall have all rights incident to ownership of such share units,
including but not limited to voting rights and the right to receive dividends or
dividend equivalents.

6.15. Non-U.S. Jurisdictions.

(a) Local Compliance. The Holder remains personally responsible for any local
compliance requirements resulting from his or her receipt, ownership, and
subsequent sale of Common Stock, as well as the transfer of funds abroad, the
making of a foreign investment, and the opening or use of a U.S. brokerage
account in relation to his or her receipt of Common Stock. For Holder’s whose
Award under this Agreement is subject to China SAFE regulations, the Holder
agrees to abide by applicable requirements for disposal of vested shares
following termination of employment and hereby affirmatively authorizes the
Company to direct the sale or disposal of shares within 6 months following
termination of employment in order to comply with these requirements.

(b) Exchange Rate Fluctuation. The Company is not responsible for any foreign
exchange fluctuations between the Holder’s local currency and the U.S. dollar.

(c) Language Translation. To the extent that the Holder has been provided with a
translation of this Agreement, the English language version of this Agreement
shall prevail in case of any discrepancies or ambiguities due to translation.

(d) Certain Requirements Relating to the French Plan. For grants made pursuant
to the French Plan, where such grants are intended to be qualified grants under
the terms of the French Plan, except in the event of death and except as
otherwise provided by the French Commercial Code, the disposal of shares of
Stock delivered is prohibited for a minimum period of two years beginning on
their delivery. Once delivered, shares may not be sold within the periods as set
forth in Article L. 225-197-1, I of the French Commercial Code.

(e) Cash Settlement Relating to Holders in certain Jurisdictions. For the Holder
under the laws of their applicable jurisdiction, the delivery of shares of Stock
under this Agreement, if any, shall be effective only at such time as counsel to
the Company shall have determined that the issuance and delivery of such Stock
is in compliance with all applicable laws and regulations of such jurisdiction
and the requirements of any securities exchange on which such Stock is traded.
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, if at any time it is determined by counsel to the Company that the
issuance and delivery of shares of Stock pursuant to this Agreement to a Holder
in such jurisdiction would for any reason be unenforceable or prohibited as a
matter of law or would result in material adverse consequences for the Company
or the Holder, then the portion of the Award that would have been settled in
shares of Stock shall instead be settled in cash in an amount equal to the value
of the shares of Stock that would have been delivered under the Award.



--------------------------------------------------------------------------------

 

Sign Name

 

Print Name

 

Date